Citation Nr: 1042298	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-00 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a right 
proximal humerus fracture manifested by right humerus 
calcification with calcific bursitis of the right shoulder (right 
shoulder disability), rated as 10 percent disabling for the 
period prior to May 20, 2008.

2.  Entitlement to an increased rating for a right shoulder 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel

INTRODUCTION

The Veteran served on active duty from July 1977 to February 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for an increased rating for his right shoulder disability.  By an 
August 2008 rating decision, the RO increased the disability 
rating for the Veteran's right shoulder disability from 0 to 10 
percent disabling for the period prior to May 20, 2008, and from 
10 to 20 percent disabling for the period since May 20, 2008.


FINDINGS OF FACT

1.  Prior to May 20, 2008, the Veteran's right shoulder 
disability was manifested by subjective complaints of pain and 
objective evidence of pain that resulted in limitation of motion 
of the right arm to 55 degrees above the shoulder level, but no 
more.

2.  Since May 20, 2008, the Veteran's right shoulder disability 
has been manifested by subjective complaints of pain and 
objective evidence of pain that results in limitation of motion 
of the right arm to shoulder level, but no more, and weakness.


CONCLUSIONS OF LAW

1.  Prior to May 20, 2008, the criteria for a rating in excess of 
10 percent for a right shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Codes (DCs) 5019, 5201, 5202 (2010).

2.  Since May 20, 2008, the criteria for a rating in excess of 20 
percent for a left shoulder disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
DCs 5019, 5201, 5202 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Here, considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification needed to 
fairly adjudicate the claim on appeal was accomplished.  VA' duty 
to notify was satisfied by letters sent to the Veteran in 
December 2005 and June 2008 that addressed what evidence was 
required to substantiate the claim and the respective duties of 
VA and a claimant in obtaining evidence.  The June 2008 letter 
also advised the Veteran of the five Dingess elements, to 
specifically include that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman, 19 Vet. 
App. at 484.  Given the letters cited above, and the RO's 
readjudication in the August 2008 Supplemental Statement of the 
Case, see Mayfield v. Nicholson, 444 F.3d 1317 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006), the Board 
finds that any arguable lack of full preadjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, ---U.S. ----, 129 S.Ct. 1696, 173 L.Ed.2d 
532 (2009).  

In next addressing whether VA satisfied its duty to assist the 
Veteran with respect to his claim, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been associated with the 
claims folder.  38 U.S.C.A. § 5103A.  

In addition, the Veteran was provided VA examinations in December 
2005 and June 2008.  Copies of the VA examination reports have 
been associated with the claims file.  There is no indication 
that the Veteran's disability has worsened since the date of the 
most recent examination.  Therefore, an additional examination is 
not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 
(2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As such, there is no further action to be undertaken to comply 
with the provisions of the VCAA.  VA has satisfied its duty to 
inform and assist the Veteran at every stage in this case; at 
least insofar as any errors committed were not harmful to the 
essential fairness of the proceedings.  

Higher Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  

When rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2010).  

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2010).   

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain.  Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

For the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5003, 5010.  

Traumatic arthritis is rated using DC 5010, which directs that 
the evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to each 
such major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray evidence 
of arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in the 
absence of limitation of motion, X-ray evidence of arthritis 
involving two or more major joint groups with occasional 
incapacitating exacerbations will warrant a 20 percent rating.  
The above ratings are to be combined, not added under DC 5003.  
38 C.F.R. § 4.71a, DC 5010, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  

The Veteran's right shoulder disability is rated under DC 5202, 
for impairment of the humerus.  For the period prior to May 20, 
2008, his right shoulder disability was rated as 10 percent 
disabling, and for the period since May 20, 2008, it has been 
rated as 20 percent disabling.   38 C.F.R. § 4,71a, DC 5202.  The 
regulatory criteria set forth in 38 C.F.R. § 4.71a, DC 5201 
(2010), which pertain to limitation of motion of the shoulder, 
are also applicable.  These criteria provide different ratings 
for the minor arm and the major arm.  The Veteran has indicated 
(in various treatment records) that he is right-handed; 
therefore, the Board will consider the ratings and criteria for 
the major arm under the relevant diagnostic code.

The Veteran has not been shown to have ankylosis of the 
scapulohumeral articulation, nor is there objective evidence of 
impairment of the clavicle or scapula.  Accordingly, the criteria 
pertaining to those disabilities are not applicable in this case.  
38 C.F.R. § 4.71a, DCs 5200, 5203 (2010).  Additionally, on X-ray 
examination in December 2005, April 2007, and in June 2008, the 
Veteran was not shown to have arthritis in his right shoulder.  
Accordingly, the diagnostic criteria pertaining to arthritis are 
not applicable in this case.  38 C.F.R. § 4.71a, DCs 5003, 5010 
(2010). 

Turning first to the diagnostic criteria pertaining to limitation 
of motion, DC 5201 provides for a 20 percent rating for 
limitation of arm motion to shoulder level.  A 30 percent rating 
is warranted for limitation of arm motion to midway between the 
side and shoulder level, and a 40 percent rating is warranted for 
limitation of arm motion to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, DC 5201.  Where the criteria for a compensable rating 
under a diagnostic code are not met, and the schedule does not 
provide for a zero percent rating, as in Diagnostic Code 5201, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown. 38 C.F.R. § 4.31 (2010).

Normal forward flexion of the shoulder is zero to 180 degrees; 
abduction is zero to 180 degrees; and internal and external 
rotation is from zero to 90 degrees.  38 C.F.R. § 4.71a, Plate I 
(2010).  Forward flexion and abduction to 90 degrees amounts to 
"shoulder level."

The Veteran underwent VA examination of his right shoulder in 
December 2005, April 2007, and June 2008.  Treatment records 
dated prior to December 2005 do not pertain to the right 
shoulder.

On VA examination in December 2005, the Veteran complained of 
stiffness of his right shoulder, particularly when the weather 
was cold and damp.  He experienced pain in his right shoulder 
with quick movement.  He stated that he was unable to lift more 
than 15 lbs with his right hand.  

Physical examination revealed no evidence of local swelling, 
redness, or heat.  There was local tenderness at the joint line 
on the right shoulder.  Range of motion testing revealed forward 
flexion to 145 degrees with pain at the joint line, abduction to 
155 degrees with pain at the joint line, and external and 
internal rotation to 70 degrees, without pain.  Strength of the 
right shoulder was measured at 5/5.  There was no clinical 
evidence demonstrating that the range of motion of the right 
shoulder was additionally affected by pain, weakness, or fatigue 
on repetitive motion.

Clinical records dated in May 2006 show that the Veteran 
complained of increased pain in his right shoulder since having 
gone back to school.  He associated the pain with excessive 
writing.  On physical examination the Veteran was able to move 
the right shoulder without any limitations, but with minimal 
pain.  

The Veteran again complained of right shoulder pain in November 
2006.  MRI examination revealed acromioclavicular arthrosis and 
tendinosis of supraspinatous with some longitudinal tear but no 
complete tear.

There are no further records pertaining to the right shoulder 
dated after the November 2006 MRI until April 2007, when the 
Veteran again underwent VA examination.  He complained of pain, 
weakness, stiffness, instability, giving way and fatigability.  
He denied experiencing swelling or locking of the right shoulder 
and reported flare ups that occurred with increased activity or 
overhead lifting and that made it more difficult for him to 
write.  The examination revealed tenderness over the 
acromioclavicular joint and some tenderness over the proximal 
humerus.  There was no tenderness over the rotator cuff or 
bicipital groove.  Range of motion testing revealed abduction to 
175 degrees.  With his shoulder abducted 90 degrees, there was 80 
degrees of external and 80 degrees of internal rotation.  There 
was minimal weakness of the right upper extremity with motion, 
but no weakness of any major motor group of either upper 
extremity.  Following repetitive motion of the right shoulder 
there was no clinical evidence of additional loss of joint 
function due to weakness, pain or fatigue.

Records dated in September 2007 show that the Veteran complained 
of chronic right shoulder pain.  Range of motion of the right 
shoulder was not recorded.

Clinical records dated on May 20, 2008, show that the Veteran 
complained of chronic right shoulder pain that had worsened in 
the last two weeks.  Physical examination revealed no swelling or 
redness, and no inflammation.  His abduction was limited to 90 
degrees; he could not raise actively beyond that.  Passive motion 
was intact but painful, with no crepitation and no tenderness of 
the shoulder.

On VA examination in June 2008, the Veteran described his chronic 
right shoulder pain as sharp in nature and located on the 
superior aspect of the acromioclavicular joint.  The intensity of 
the pain was moderate at rest and severe while lifting.  He also 
reported experiencing stiffness.  He denied experiencing 
swelling, heat, redness, instability, locking, and episodes of 
dislocation and subluxation.  

Range of motion testing revealed forward flexion to 95 degrees, 
abduction to 95 degrees, external rotation to 70 degrees, and 
internal rotation to 45 degrees.  There was no clinical evidence 
that the range of motion was additionally limited by pain, 
fatigue, weakness, incoordination, or lack of endurance following 
repetitive use.

Because prior to May 20, 2008, the Veteran's range of motion 
testing on VA examination was better than limited to shoulder 
level (90 degrees), and there are no other treatment records 
which demonstrate limitation of motion to shoulder level (90 
degrees), the Board finds that a rating higher than 10 percent is 
not warranted under DC 5201.  Even considering the effects of 
pain on use, the evidence does not show that the right arm is 
limited in motion to shoulder-level, and thus the requirements 
for a rating higher than 10 percent for functional limitation are 
not met, for the period prior to May 20, 2008.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Similarly, the Board finds that a rating in excess of 20 percent 
is not warranted for the period since May 20, 2008, based upon 
limitation of motion.  On the one occasion since May 20, 2008, 
that the range of motion of the Veteran's right shoulder was 
measured, he had forward flexion and abduction to 95 degrees, or 
about to shoulder level.  Because his range of motion was greater 
than limited to half way between his side and shoulder level, the 
criteria for an increased rating of 20 percent are not met.

Turning next to DC 5202, the Board concludes that ratings higher 
than 10 percent for the period prior to May 20, 2008, and higher 
than 20 percent for the period since May 20, 2008, are not 
warranted.  

DC 5202 provides that a shoulder disability may be rated as 70 
percent disabling where there is loss of the head of the humerus 
(flail shoulder); as 50 percent disabling where there is nonunion 
of the shoulder joint (flail joint); and as 40 percent disabling 
where there is fibrous union of the humerus.  Recurrent 
dislocation of the humerus at the scapulohumeral joint with 
frequent episodes and guarding of all movements warrants a 20 
percent rating, and infrequent episodes of dislocation and 
guarding of movement only at the shoulder level also warrants a 
20 percent rating.  Both marked and moderate deformity of the 
humerus warrant a 20 percent rating.  

Here, the Veteran has not been shown to have a loss of the head 
of the humerus (flail shoulder), nonunion of the shoulder joint 
(flail joint), or fibrous union of the humerus.  Accordingly, he 
is not entitled to receive a 70, 50 or 40 percent rating under 
this code.  Additionally, he has denied experiencing episodes of 
dislocation.  Accordingly, he does not meet the criteria for a 20 
percent rating under this diagnostic code.  Therefore, DC 5202 
may not serve as a basis for an increased rating for either the 
period prior to May 20, 2008, or since May 20, 2008.

Because there are no other diagnostic codes applicable to the 
Veteran's right shoulder disability, the Board finds that the 
Veteran is not entitled to a rating in excess of 10 percent for 
the period prior to May 20, 2008, or in excess of 20 percent for 
the period since May 20, 2008.  

In addition, in exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-part 
test, based on the language of 38 C.F.R. § 3.321(b)(1), for 
determining whether a Veteran is entitled to an extra-schedular 
rating: (1) the established schedular criteria must be inadequate 
to describe the severity and symptoms of the claimant's 
disability; (2) the case must present other indicia of an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  The Board finds that the rating criteria 
contemplate the Veteran's right shoulder disability both prior to 
and since May 20, 2008.  The disability is productive of pain and 
functional impairment, manifestations that are contemplated in 
the rating criteria.  The rating criteria are therefore adequate 
to evaluate the Veteran's disability and referral for 
consideration of extraschedular rating is not warranted.

The Board has considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the 
credible evidence demonstrates that the Veteran is not entitled 
to a rating in excess of 10 percent for the period prior to May 
20, 2008, or in excess of 20 percent for the period since May 20, 
2008.  As the preponderance of the evidence is against the claim 
for an increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for right shoulder disability, 
prior to May 20, 2008, is denied.

A rating in excess of 20 percent for right shoulder disability is 
denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


